Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 2 Prospectus supplement dated June 9, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following sub-accounts are available as investment options under your policy: · BlackRock Variable Series Funds, Inc. - BlackRock Global Allocation Fund: Class II · Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class III · Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I · Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class III · Nationwide Variable Insurance Trust - NVIT Investor Destinations Balanced Fund: Class II · Nationwide Variable Insurance Trust - NVIT Investor Destinations Capital Appreciation Fund: Class II · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - Templeton NVIT International Value Fund: Class III · PIMCO Variable Insurance Trust - Foreign Bond Portfolio (Unhedged): Administrative Class · PIMCO Variable Insurance Trust - Low Duration Portfolio: Administrative Class · Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy · Wells Fargo Advantage Funds® Variable Trust - VT Small Cap Growth Fund 2.Effective May 1, 2009, “Appendix B: Sub-Accounts” is amended to include the following: BlackRock Variable Series Funds, Inc. - BlackRock Global Allocation Fund: Class II Investment Advisor:BlackRock Advisors, LLC Sub-adviser:BlackRock Investment Management, LLC; BlackRock Asset Management U.K. Limited Investment Objective:Seek high total investment return. Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class III Investment Advisor:Nationwide Fund Advisors Sub-advisor: AllianceBernstein
